Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146686 & (62)                                                                                             Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 146686                                        Justices
  In re SCP, Minor.                                                  COA: 308851
                                                                     Schoolcraft CC Family Division:
                                                                     2011-000308-AY

  _______________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 12, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 5, 2013                       _________________________________________
         s0402                                                                  Clerk